Appeal from a judgment of the County Court of Schenectady County (Eidens, J.), rendered February 17, 1995, convicting defendant upon his plea of guilty of the crime of rape in the first degree.
*898Defendant pleaded guilty to the crime of rape in the first degree after having sexual relations with a 13-year-old girl. In accordance with the plea agreement, he was sentenced to a prison term of 3 to 9 years. On appeal, defendant asserts that the sentence is harsh and excessive when viewed in light of his alcohol and drug abuse problems, his adverse family background and his mental limitations. We find defendant’s claim to be without merit. Given the violent nature of the crime, defendant’s lack of remorse and the fact that the sentence imposed was that agreed to by defendant as part of the plea bargain, there is no reason to disturb the sentence.
Mikoll, J. P., Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.